
	
		I
		111th CONGRESS
		1st Session
		H. R. 3894
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2009
			Mrs. Dahlkemper
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize a
		  community-based overweight and obesity prevention program.
	
	
		1.Community-based overweight
			 and obesity prevention programPart Q of title III (42 U.S.C. 280h et seq.)
			 is amended by inserting after section 399W the following:
			
				399W–1.Community-based
				overweight and obesity prevention program
					(a)ProgramThe Secretary shall establish a
				community-based overweight and obesity prevention program consisting of
				awarding grants and contracts under subsection (b).
					(b)GrantsThe Secretary shall award grants to, or
				enter into contracts with, eligible entities—
						(1)to plan evidence-based programs for the
				prevention of overweight and obesity among children and their families through
				improved nutrition and increased physical activity; or
						(2)to implement such
				programs.
						(c)EligibilityTo
				be eligible for a grant or contract under subsection (b), an entity shall be a
				community partnership that demonstrates community support and includes—
						(1)a broad cross
				section of stakeholders, such as—
							(A)hospitals, health
				care systems, community health centers, or other health care providers;
							(B)universities,
				local educational agencies, or childcare providers;
							(C)State, local, and
				tribal health departments;
							(D)State, local, and
				tribal park and recreation departments;
							(E)employers;
				and
							(F)health insurance
				companies;
							(2)residents of the
				community; and
						(3)representatives of
				public and private entities that have a history of working within and serving
				the community.
						(d)Period of
				awards
						(1)In
				generalThe period of a grant or contract under this section
				shall be 5 years, subject to renewal under paragraph (2).
						(2)RenewalAt
				the end of each fiscal year, the Secretary may renew a grant or contract award
				under this section only if the grant or contract recipient demonstrates to the
				Secretary’s satisfaction that the recipient has made appropriate, measurable
				progress in preventing overweight and obesity.
						(e)Requirements
						(1)In
				generalThe Secretary may
				award a grant or contract under this section to an entity only if the entity
				demonstrates to the Secretary’s satisfaction that—
							(A)not later than 90
				days after receiving the grant or contract, the entity will establish a
				steering committee to provide input on the assessment of, and recommendations
				on improvements to, the entity’s program funded through the grant or contract;
				and
							(B)the entity has
				conducted or will conduct an assessment of the overweight and obesity problem
				in its community, including the extent of the problem and factors contributing
				to the problem.
							(2)Matching
				requirementThe Secretary may award a grant or contract to an
				eligible entity under this section only if the entity agrees to provide, from
				non-Federal sources, an amount equal to $1 (in cash or in kind) for each $9
				provided through the grant or contract to carry out the activities supported by
				the grant or contract.
						(3)Payor of last
				resortThe Secretary may
				award a grant or contract under this section to an entity only if the entity
				demonstrates to the satisfaction of the Secretary that funds received through
				the grant or contract will not be expended for any activity to the extent that
				payment has been made, or can reasonably be expected to be made—
							(A)under any
				insurance policy;
							(B)under any Federal
				or State health benefits program (including titles XIX and XXI of the Social
				Security Act); or
							(C)by an entity which
				provides health services on a prepaid basis.
							(4)Maintenance of
				effortThe Secretary may award a grant or contract under this
				section to an entity only if the entity demonstrates to the satisfaction of the
				Secretary that—
							(A)funds received
				through the grant or contract will be expended only to supplement, and not
				supplant, non-Federal and Federal funds otherwise available to the entity for
				the activities to be funded through the grant or contract; and
							(B)with respect to
				such activities, the entity will maintain expenditures of non-Federal amounts
				for such activities at a level not less than the lesser of such expenditures
				maintained by the entity for the fiscal year preceding the fiscal year for
				which the entity receives the grant or contract.
							(f)PreferencesIn
				awarding grants and contracts under this section, the Secretary shall give
				preference to eligible entities that—
						(1)will serve
				communities with high levels of overweight and obesity and related chronic
				diseases; or
						(2)will plan or implement activities for the
				prevention of overweight and obesity in school or workplace settings.
						(g)ReportThe
				Secretary shall submit to the Congress an annual report on the program of
				grants and contracts awarded under this section.
					(h)DefinitionsIn
				this section:
						(1)The term evidence-based means
				that methodologically sound research has demonstrated a beneficial health
				effect in the judgment of the Secretary and includes the Ways to Enhance
				Children’s Activity and Nutrition (We Can) program and curriculum of the
				National Institutes of Health.
						(2)The term
				local educational agency has the meaning given to the term in
				section 9101 of the Elementary and Secondary Education Act of 1965.
						(i)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $10,000,000 for fiscal year 2011 and such sums as may be
				necessary for each of fiscal years 2012 through
				2015.
					.
		
